SHIVERS, Judge.
This appeal challenges action by the Florida Parole and Probation Commission establishing a presumptive parole release date. This court has emphasized the Commission’s statutory and rule obligation to adequately explain its decision to aggravate a prisoner’s presumptive parole release date. Baker v. Florida Parole and Probation Commission, 384 So.2d 746 (Fla. 1st DCA 1980); Battis v. Florida Parole and Probation Commission, 386 So.2d 295 (Fla. 1st DCA 1980). This appeal arose primarily because the Commission initially did not explain its decision to aggravate. We affirm the Commission’s action only because it provided a marginally acceptable explanation of its action in an amendment one day before appellant filed his notice of appeal. The Commission is directed to comply with the letter and spirit of the statute and rules requiring an adequate explanation of its decisions.
McCORD and JOANOS, JJ., concur.